         Case 3:15-cv-00675-JBA Document 1531 Filed 03/27/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )            Civil Action No.
                                                   )            3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )                    March 27, 2019

    CONSENT MOTION TO RELEASE FUNDS TO PAY INSURANCE PREMIUMS

        Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate1

(the “Receiver”), through his undersigned counsel, respectfully moves (the “Motion”) for

permission to release funds from the Receivership Estate to pay certain insurance premiums to

AIG Private Client Group (“AIG”) arising out of two insurance policies (the “AIG Policies”) that

provide various insurance coverage to property located at (a) 505 North Street, Greenwich, CT;

(b) Apartment 12A and Apartment 12F at 530 Park Avenue, New York, NY; and, (c) 1820

1
  Unless expressly defined otherwise, the Receiver incorporates by reference the definitions of terms set
forth in the Report of Receiver [Doc. No. 1130] (the “Report”).

                                                   1
        Case 3:15-cv-00675-JBA Document 1531 Filed 03/27/20 Page 2 of 4



County Route 7, Ancram, NY.

       The Commission, the Defendant, and the Relief Defendants each consent to the payment

of the premiums for the AIG Policies. In the Receiver’s view, it is in the interest of the

Receivership Estate to maintain the AIG Policies and the Receiver does not believe that payment

of the premiums due AIG will impair the Receiver’s ability to perform his duties under the

Appointment Order.

       By way of background, the parties previously sought permission from this Court to pay

the premiums for the AIG Policies for the 2019-2020 period via a consent motion filed on March

22, 2019 (Doc. No. 1126), which the Court granted on March 26, 2019 (Doc. No. 1127) and the

Receiver paid such premiums shortly thereafter.

       For the 2020-2021 period, the premiums for the AIG Policies total $14,474.00. However,

the Receiver submits that it is in the best interest of the Receivership Estate to pay the premiums

for the AIG Policies in installments as permitted by AIG, which adds a $6.00 “Installment Fee”

and brings the total due AIG to $14,480.00. The first installment payment is due April 8, 2020.

       For the reasons stated above, the Receiver respectfully requests that the Court grant this

Motion and enter an order permitting the Receiver to disburse from the Receivership Estate up to

$14,480.00 to AIG in payment of the premiums for the AIG Policies for the 2020-2021 period,

and grant such other relief as the Court deems just and proper. Upon request, the Receiver or his

counsel will attend any hearings scheduled by the Court on this matter and provide any relevant

information and assistance that the Court may request in addressing this Motion.




                                                  2
Case 3:15-cv-00675-JBA Document 1531 Filed 03/27/20 Page 3 of 4




                                   Respectfully submitted,
                                   JED HORWITT, ESQ., RECEIVER


                                    /s/ Christopher H. Blau
                                   Christopher H. Blau (ct30120)
                                   Zeisler & Zeisler, P.C.
                                   10 Middle Street, 15th Floor
                                   Bridgeport, CT 06604
                                   Telephone: 203-368-4234
                                   Facsimile: 203-549-0903
                                   Email: cblau@zeislaw.com
                                   Counsel to the Receiver




                               3
        Case 3:15-cv-00675-JBA Document 1531 Filed 03/27/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 27, 2020, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing was

sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                      /s/ Christopher H. Blau
                                                     Christopher H. Blau (ct30120)




                                                4
